[docs3621256v1ocallagh_image1.gif]


EXHIBIT 10.19




March 24, 2015
Brian O’Callaghan
Re:    First Amendment to Employment Agreement


Dear Brian:
This letter (the “First Amendment”) serves to partially amend your original
Employment Agreement with Acucela Inc. (the “Company”) dated September 6, 2014
(the “Employment Agreement,” attached hereto as Exhibit A). This First Amendment
will become effective immediately upon the date you and the Company
(collectively, the “parties”) sign below. The parties hereby agree that the
Employment Agreement is amended as follows:
a.Section 1(a) is hereby superseded and replaced in its entirety with the
following:
1(a)     Effective from January 1, 2015, you will serve as the Company’s
President, Chief Executive Officer (“CEO”) and Interim Chief Financial Officer.
Your job duties and responsibilities will include those described under the
Company’s Bylaws and such other services and duties as shall be assigned to you
from time to time by the Company’s Board of Directors (the “Board”). You shall
make all decisions related to the day-to-day management of the Company. You will
also make yourself available by e-mail, phone or, as appropriate, for in-person
meetings and attendance at negotiations and Board meetings. You shall report
directly to the Board.
1.Section 3(c) is hereby superseded and replaced in its entirety with the
following:
3(c)     Retention Bonus. You will be eligible to receive a one-time retention
bonus (the “Retention Bonus”) in the amount of $515,500, less applicable federal
and state payroll withholdings, provided you: (i) remain consistently employed
in good standing with the Company and provide services to the Company as its CEO
through March 31, 2015; and (ii) execute and do not revoke a general release of
claims in favor of the Company, in a form approved by the Company. The Retention
Bonus shall be paid in a lump sum amount on the first regular payroll date
following March 31, 2015. Your eligibility to receive the Retention Bonus is not
to be regarded as assuring you of continuing employment for any particular
period of time.
2.The fifth paragraph of Section 6, which defines the term “Good Reason,” is
hereby superseded and replaced in its entirety with the following:
For the purposes of this Agreement, “Good Reason” means your resignation from
employment based on the occurrence of any of the following events: (i) a
material breach of the provisions of this Agreement by the Company or any
successor thereto;




--------------------------------------------------------------------------------



(ii) a reduction of your duties, authority or responsibilities (it shall be
deemed to be a reduction of your duties, authority or responsibilities if, as a
result of Company action, you are no longer a member of the Board or are no
longer the Company’s President and CEO), it being understood that a reduction in
your responsibilities or authority shall not constitute Good Reason if (A) there
is no demotion in your title or position or reduction of the scope of your
duties within the Company or (B) in the event of an acquisition of the Company,
you are given a position of materially similar or greater overall scope and
responsibility within an acquiring company, taking into appropriate
consideration that a nominally lower hierarchical role in a larger company may
involve similar or greater scope and responsibility than a nominally higher role
in the hierarchy of a smaller company; (iii) a material reduction in your Base
Salary or Target Bonus (other than an equivalent percentage reduction in annual
base salaries or target bonus opportunities that applies to the executives of
the Company) and for purposes hereof, “material” means a reduction greater than
10%; or (iv) the relocation of the Company’s principal place of business to a
location that is outside a 50 mile radius of the Company’s principal place of
business as of the Effective Date; provided, however, that with respect to each
occurrence, you must (a) within 30 days following its occurrence, deliver to the
Company a written explanation specifying the specific basis for your belief that
you are entitled to terminate your employment for Good Reason and (b) give the
Company an opportunity to cure any of the foregoing within 30 days following
delivery of such explanation; and provided the Company has failed to cure any of
the foregoing within such 30 day cure period, you have terminated your
employment within 30 days following expiration of such cure period. Your failure
to provide notice to the Company within such 30 day period will render any
resignation a resignation without Good Reason.
* * *


Except as amended by this First Amendment, all other terms and conditions of the
Employment Agreement, including but not limited to the provisions regarding the
at-will nature of your employment with the Company, shall continue in full force
and effect.


The Employment Agreement, as modified by this First Amendment, contains all the
legally binding understandings and agreements between the parties pertaining to
the subject matter hereof and supersedes all such agreements, whether oral or in
writing, previously entered into between the parties.


This First Amendment shall be deemed a contract made under, and for all purposes
shall be construed in accordance with, the laws of Washington and subject to the
arbitration provision set forth in Section 11 of the Employment Agreement.


No provision of this First Amendment may be amended or waived unless such
amendment or waiver is agreed to in writing by the parties. No waiver of the
breach of any condition or provision




--------------------------------------------------------------------------------



of this Amendment will be deemed a waiver of a similar or dissimilar provision
or condition at the same or any prior or subsequent time. Failure or delay on
the part of either party hereto to enforce any right, power, or privilege
hereunder will not be deemed to constitute a waiver thereof.


In the event any portion of this First Amendment is determined to be invalid or
unenforceable for any reason, the remaining portions shall be unaffected thereby
and will remain in full force and effect to the fullest extent permitted by law.
Please sign this letter below to indicate your acceptance of the terms of this
First Amendment and return it to me by March 31, 2015.


Sincerely,


Acucela Inc.


/s/ Glen Sato
By: Glen Sato
Its: Lead Director


I have read and understood this First Amendment to my Employment Agreement and
hereby acknowledge, accept and agree to the terms as set forth above and further
acknowledge that no other commitments were made to me as part of my employment
except as specifically set forth herein.




Accepted: /s/ Brian O'Callaghan      Date: March 25, 2015
Brian O’Callaghan
        




--------------------------------------------------------------------------------





EXHIBIT A


EMPLOYMENT AGREEMENT


